Citation Nr: 9908524	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-26 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, chronic folliculitis, and cellulitis with 
abdominal pain on a direct basis and/or as a result of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1970.  Service records reflect that the appellant 
served in the Republic of Vietnam from January 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The record discloses that the appellant was afforded a video 
conference hearing in this matter in January 1999.  At that 
time, the appellant withdrew from appellate consideration the 
issue of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.  Subsequent to this 
hearing, the appellant forwarded directly to the Board 
additional evidence for consideration in this matter.  In 
conjunction with the submission of additional evidence, the 
appellant also provided a waiver of RO consideration of the 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(1998).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"). 


FINDINGS OF FACT

1.  There is no competent evidence which supports a finding 
that the appellant's skin disorder is related to any alleged 
exposure to Agent Orange while serving in Vietnam.

2.  The evidence of record demonstrates that the appellant's 
current skin disorder, identified as folliculitis with 
cellulitis, had its onset during service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for a skin disorder as a result of Agent 
Orange exposure. 38 U.S.C.A. § 5107(a) (West 1991). 

2.  Resolving all reasonable doubt in the appellant's favor, 
a skin disorder, identified as folliculitis with cellulitis, 
was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was found to be without abnormality or defect 
on entrance examination, conducted in April 1966.  Service 
medical records disclose that the appellant was initially 
evaluated with dermatological symptoms involving the groin 
area in July 1969.  By August 1969, the skin condition was 
manifested by inflamed edematous, with the appearance of 
acute cellulitis.  The appellant was hospitalized in August 
1969 for treatment of his skin disorder.  The medical report 
indicated that the appellant's condition had not been 
responsive to medication.  The appellant was noted to have 
extensive cellulitis and inflammation of the abdominal wall.  
At the time of his discharge, the appellant's condition had 
shown gradual but steady improvement.  The final diagnosis 
was folliculitis and cellulitis with abscess formation of 
abdominal wall, organism undetermined.  On follow-up 
evaluation in September 1969, the appellant's condition was 
evaluated as much improved, although it was noted that he 
continued to have several foci.  When examination later that 
month, the appellant still had considerable induration, and 
his condition was noted to be essentially unchanged from his 
earlier examination.  An October 1969 clinical report 
indicated that the appellant's condition showed some 
improvement.  Service records reflect that the appellant was 
placed on temporary profile and instructed him to not wear a 
belt.  The appellant was next seen in late October 1960, at 
which time he complained of aggravation of his skin condition 
due to heat.  Physical examination showed few new follicles.  
The appellant was referred for dermatological consultation.  
On examination, in November 1969, the appellant was noted to 
have folliculitis of the abdomen.  The examiner noted that 
fungal infection had been ruled out following culture 
studies.  The appellant was continued on physical profile, 
and with his course of medication.  During evaluation in 
March 1970, the appellant was evaluated with chronic 
folliculitis of the belt line.  The appellant was placed on 
physical profile, and advised against wearing a belt.  The 
examiner indicated that the appellant was "having much 
problems once again."

Examination upon separation, conducted in June 1970, was 
negative for any clinical findings, complaints, or diagnosis 
relative to the skin.  The examiner noted that the appellant 
had a history of folliculitis of the abdomen, but noted that 
there were no complications or sequela related to this 
condition.  In the appropriate section of the medical 
examination report, the appellant checked the box indicating 
that his medical history was significant for skin disease.

In July 1994, the appellant sought compensation benefits for 
dermatological disability, claimed as "chloracne, stomach 
pain, folliculitis, [and] cellulitis."  

A March 1995 private medical report from the appellant's 
treating physician indicated that the appellant had been 
evaluated with chloracne of the stomach.  It was noted that 
this condition was manifested by subjective complaints of 
swelling of the lower abdominal wall, with a rash in the 
summer.  The examiner reported that the appellant had been 
under his care for treatment since 1985.  The appellant's 
skin condition was noted to be stable at the time of the 
examination.

In a November 1996 rating decision, the RO denied service 
connection for chloracne as a result of Agent Orange 
exposure.  In this respect, it was the RO's determination 
that the evidence of record did not demonstrate that the 
appellant's current claimed skin disorder was associated with 
herbicide exposure.  Service connection was also denied for 
abdominal pain, evaluated as a separate and distinct 
condition, as well as folliculitis/cellulitis.  This 
determination was predicated upon the RO's finding that the 
evidence did not establish that chronic conditions involving 
the stomach or skin were incurred during service.  In that 
respect, it was noted that the evidence of record documented 
treatment in service for folliculitis/cellulitis and 
abdominal pain in service, with no evidence of post service 
treatment for these disorders.  

The record discloses that the appellant underwent physical 
evaluation for the Agent Orange Registry in November 1996.  
In the report of findings on examination, it was noted that 
the appellant reported subjective complaints of recurring 
bloody blisters on his skin.  During this evaluation, the 
appellant reported that he was a combat veteran.  He 
recounted that he developed a skin rash with bloody blisters, 
for which he was hospitalized at the base hospital.  He 
further recalled that at the time of his discharge, he was 
evaluated with an undiagnosed skin condition.  The examiner 
indicated that private medical evidence was reviewed in 
conjunction with this examination.  A medical report from the 
appellant's treating physician indicated that he was under 
treatment for care of chloracne.  However, clinical findings 
noted on a referral dermatological consultation examination 
were noted not to be consistent with a diagnosis of 
chloracne.  Instead, the examiner opined that the appellant's 
skin disorder was likely representative of a possible nevus 
comedonicus, noted to be a chronic skin condition unrelated 
to any cancerous changes involving the skin.  It was reported 
that conditions for which the appellant was evaluated in 
conjunction with this examination were not found to be 
related to Agent Orange exposure. 

In correspondence, dated in May 1997, the appellant 
maintained that his skin condition was the result of exposure 
to defoliant spray used in and around the surrounding area 
where he was stationed in Vietnam.  The appellant further 
noted that herbicide use in these areas could be confirmed by 
his fellow service members.

Private medical records, dated in November 1996 and February 
1997, were received in July 1997.  A review of these clinical 
reports reveal treatment for a condition unrelated to the 
subject matter of this appeal.

A July 1997 statement from the appellant's treating physician 
indicated that the appellant was receiving treatment for 
various conditions, to include "classic chloracne on his 
stomach."

In correspondence, dated in September 1997, the appellant 
clarified the nature of his claim with respect to his skin 
disorder.  Specifically, the appellant noted that his 
abdominal pain was symptomatic of his dermatological 
condition.  The appellant further noted that he was treated 
for a skin disorder of the belt line during service, as 
documented in service medical records.  He indicated that his 
symptoms have persisted since that time.  In that regard, he 
indicated that his current skin symptoms are representative 
of "the same condition as was treated in Vietnam," and that 
his symptoms typically recur during periods of warm weather.  
It was the appellant's contention that his skin disorder was 
incurred in service, and has resulted in intermittent flare-
ups with accompanying abdominal pain since that time.

During a January 1999 hearing, the appellant testified that 
he was treated for his skin disorder during service.  At that 
time, the condition affected the lower stomach and abdominal 
area, described as proximate to the belt line.  He recounted 
that medical personnel were unable to provide a diagnostic 
assessment relative to his skin condition, but opined that 
the condition represented an incurable skin disease.  The 
appellant indicated that his skin condition was not in its 
active phase at the time of his separation examination, nor 
did he discuss his symptoms with the examining physician due 
to his desire to expedite his discharge.  He stated that 
symptoms associated with his condition have persisted since 
service, and that he becomes symptomatic typically during the 
warmer months.  The skin disorder, when in its active phase, 
was noted to limit the appellant's physical activity.  In 
this context, the appellant indicated that he experiences 
pain in the stomach area because of his inability to bend or 
move around given the centralized location of the skin 
disorder at the belt line.  When queried, the appellant 
acknowledged that he had not received treatment for this 
condition until several years following his release from 
service.  He indicated that, however, that during the period 
between his release and the first post service clinical 
evaluation for the skin disorder, he self treated and was 
also treated by his spouse at that time, who is medically 
trained.  It was noted that the appellant and his former wife 
were married in November 1970. 

In January 1999, the appellant submitted additional evidence 
to the Board for review in this matter.  A notarized 
statement from the appellant's former spouse, a registered 
nurse, indicated that she had provided care to the appellant 
for folliculitis/cellulitis of the abdomen during outbreaks 
the appellant experienced between June 1971 and June 1981.  
She indicated that his condition was thought to be consistent 
with jungle rot.  The treatment course followed during this 
period included sitz baths with use of pHisoDerm soap.  The 
sores were then allowed to discharge and dry out.  She 
further noted she treated the appellant on numerous occasions 
over the course of her marriage to the appellant.  Finally, 
she indicated that the appellant's condition was typically 
symptomatic during the summer months, which aggravated the 
condition at the belt line.

A private medical statement, dated in September 1996, 
indicated that appellant had been referred for evaluation of 
a boil in the right prepubital region.  It was noted that the 
appellant provided a history of dermatological symptoms since 
his service in Vietnam.  The physician indicated that 
physical examination revealed scarring in the prepubital 
region suggestive of old soft tissue bacterial infection.  An 
one centimeter pyoderma of the right prepubital area was also 
detected.  A diagnostic impression of soft tissue bacterial 
infection was indicated.  

Also received at that time were copies of prescription 
receipts for medications dispensed to the appellant between 
1983 and 1987, to include a topical solution for treatment of 
a rash.  An undated referral report indicated that the 
appellant was authorized for dermatological consultation due 
to cellulitis on the abdomen wall.  Finally, the appellant 
provided duplicate copies of the July 1997 private medical 
statement from the appellant's treating physician, and a 
September 1996 clinical report.   

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant's representative has 
maintained that the appellant is a combat veteran and, 
therefore, entitled to the relaxed evidentiary requirements 
for establishing a well grounded claim under 38 U.S.C.A. 
§ 1154 (West 1991).  Applicable provisions provide that in 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b).  As indicated in this case, the Report of Separation 
From Active Duty, Form DD-214, reflects that the appellant 
served in the Republic of Vietnam from January 1969 to 
January 1970.  However, the evidence of record does not show 
that the appellant "engaged in combat with the enemy."  
Administrative records do not shown that the appellant was 
entitled to receive awards or decorations appropriate to his 
service branch denoting participation in combat with the 
enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The Board 
notes, however, that the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in this case.


	A.  Exposure to Agent Orange

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii). These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents. The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue carcinoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 U.S.C.A. 
§ 1116(2)(C) (West 1991) (providing that chloracne must have 
become manifested to a degree of 10 percent or more within 
one year after the last date on which the veteran performed 
active service in the Republic of Vietnam during the 
requisite period).

Further, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Although this holding pertained to compensation due 
to exposure to ionizing radiation, the Board finds that this 
judicial construction is equally applicable when the issue 
involves compensation due to exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee, 
supra; Cosman v. Principi, 3 Vet. App. 503, 505 (1992)).

A review of the evidence of record shows that the appellant's 
period of active duty included a tour of duty in Vietnam 
during the Vietnam era, which ended in January 1970.  The 
evidence presented in this case shows that the appellant's 
treating physician has noted a diagnostic evaluation of 
chloracne relative to the appellant's skin disorder.  See 38 
C.F.R. § 3.309(e).  However, the Board notes that the 
appellant was first diagnosed with chloracne in 1985, more 
than a decade following his release from service.  
Accordingly, service connection on a presumptive basis has 
not been established pursuant to the provisions of 
38 U.S.C.A. § 1116(2)(C), which require that chloracne be 
manifested within one year after the last date on which the 
appellant performed active service in the Republic of 
Vietnam.  See also 38 C.F.R. § 3.307.  Here, the evidence of 
record dated subsequent to January 1970, is completely 
negative for any symptoms, findings, or diagnosis of 
chloracne at that time or within one year thereafter.

Additionally, the Board notes that following a careful and 
considered review of the record, however, that clinical 
assessment is not adequately supported by the evidence of 
record.  The record discloses that in providing a clinical 
assessment of chloracne in March 1995, the appellant's 
treating physician has forwarded no clinical findings or 
diagnostic test results upon which his diagnosis was based.  
The July 1997 statement likewise references no clinical 
findings in support of the assessment of chloracne.  The 
Board notes that in each instance, there was no medical 
opinion provided regarding the etiology of the appellant's 
skin disorder.  The remainder of the evidence submitted shows 
that the appellant was prescribed various medications by this 
physician, to include an antibiotic medication and a topical 
solution for a skin disorder.

Even assuming that the appellant's skin disorder is 
appropriately diagnosed as chloracne, which is one of the 
listed disabilities subject to presumptive service connection 
due to exposure to Agent Orange, there is no competent 
medical evidence that the appellant first had manifested this 
disability during or within one year after his active service 
in Vietnam.  Although the appellant believes that his skin 
disorder was caused by exposure to Agent Orange, his 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Thus, service connection is 
not established on a presumptive basis and must be 
established on a direct basis pursuant to Combee, supra.  


	B.  Direct Basis

Under 38 C.F.R. § 3.303(a), pertaining to principles relating 
to service connection, service connection means that the 
facts shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  Service connection will also be granted 
either when the disorder is shown to be chronic in service or 
when the veteran can show continuity of symptomatology since 
service. 38 C.F.R.
§ 3.303(b).  See Savage, supra.

In this regard, the Board must determine whether the weight 
of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the evidence demonstrates that the appellant 
received intermittent treatment during service for a skin 
disorder.  A skin condition was not shown at the time of the 
appellant's separation from service.  The appellant has 
maintained that his dermatological symptomatology has 
continued since service.  He notes that his condition becomes 
active during warmer months, resulting in recurring flare-ups 
during this period.  Medical evidence has been presented 
documenting a current dermatological condition.

Considering all the evidence of record, and resolving all 
doubt in favor of the appellant, the Board finds that the 
evidence supports the grant of service connection for a skin 
disorder, currently manifested by folliculitis with 
cellulitis.  Although there is no mention of any skin 
condition in the context of the separation examination in 
1970, the Board finds there is persuasive evidence of record 
that the appellant's current chronic skin disorder had its 
onset during service and has continued since that time.  In 
this regard, the Board notes that the appellant provided 
credible testimonial evidence during the January 1999 hearing 
concerning the onset of his skin condition, in addition to 
the continuity of the same dermatological symptomatology 
following his release from service.  Further, the Board finds 
the appellant's wife's statement to be likewise credible and 
persuasive with regard to the nature and frequency of flare-
ups of the appellant's skin disorder.  Finally, the Board 
notes that post service medical records clearly establishes 
the presence of a current dermatological condition.  Notably, 
while the record documents varied diagnostic impressions 
relative to the appellant's current skin disorder, such 
clinical assessments have consistently noted that the 
dermatological condition is manifested by folliculitis with 
cellulitis.  Therefore, the Board concludes that, in view of 
the lay and medical evidence of skin disability since 
service, and the current diagnostic impression of a skin 
disorder involving folliculitis with cellulitis, the evidence 
in this case of "continuity of symptomatology" is 
sufficient to warrant service connection for a skin disorder 
on a direct basis. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303(b); Savage, supra.



ORDER

Service connection for a skin disorder secondary to Agent 
Orange exposure is denied.

Service connection for a skin disorder, identified as 
folliculitis with cellulitis, is granted, subject to the law 
and regulations governing the award of monetary benefits.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


